Citation Nr: 0842883	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-01 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.
 
2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for lumbosacral spine 
status post surgery for disc infection with degenerative disc 
disease, post-surgical changes, and moderate diffuse 
osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1968 with additional service in the Air National 
Guard of Colorado from February 1986 to December 1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

In September 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  At the hearing, it was agreed that the record would 
be held open for an additional 30 days to allow the veteran 
to submit additional evidence, and he waived his right to 
have the RO initially review any newly submitted evidence.  
The veteran submitted additional evidence the day after the 
hearing. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's claims.

At the hearing, the veteran contended that he had bilateral 
hearing loss as the result of noise exposure during his 
period of active duty service.  Specifically, he contended 
that he was exposed to loud noise from aircraft as a 
parachute rigger, and he wore no hearing protection.  During 
his period of active duty service, he was also exposed to 
loud noise during qualifying for use of the M14 and while 
learning how to fire mortar.  He further testified that he 
was also exposed to aircraft noise during his service in the 
National Guard; however, he wore hearing protection during 
that time.  As for any nonservice noise exposure, he 
maintained that he always wore hearing protection while 
hunting.  

The veteran was afforded a VA audiological examination in 
March 2005.  Audiometric testing did not reveal a bilateral 
hearing impairment for VA compensation purposes at that time.  
See 38 C.F.R. § 3.385 (2008) (providing that for the purpose 
of applying the laws administered by VA, impaired hearing 
will be considered a disability when the auditory threshold 
for any of the frequencies of 500, 1000, 2000, 3000 and 4000 
Hertz is 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent).  The veteran submitted 
records from Integrated Ear, Nose, and Throat that show he 
underwent an audiogram in May 2007.  The results of the test 
are not interpreted, and the Board may not use the results 
from that testing when evaluating the veteran's level of 
auditory impairment because the graph is not accompanied by 
numerical results.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991); Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  The 
Board, however, observes that on its face, the private 
audiogram shows graphical representations of audiometric data 
that suggest that the veteran may now meet the threshold 
requirement for a hearing impairment in the left ear at 3000 
Hertz and in the right ear at 4000 Hertz.  

The veteran is competent to describe his exposure to loud 
sounds, and his 
claim of noise exposure is consistent with his military 
occupational specialty (parachute rigger) and badges awarded 
(Parachute Badge, Rifle Expert, Pistol Expert, and Mortar 
Expert).  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). 
Therefore, in light of medical evidence of a currently 
diagnosed hearing disability, competent lay evidence of noise 
exposure in service, and lay evidence indicating that the 
claimed disability may be associated with the veteran's 
military service, the Board finds that it is necessary to 
afford the veteran another VA audiological examination and 
obtain a medical opinion on whether any hearing loss 
disability found on examination is etiologically related to 
noise exposure during service.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2008); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

At the March 2005 VA audiological examination, the veteran 
was also evaluated for tinnitus.  The examiner concluded that 
based on electronic hearing testing in service and the 
veteran's current hearing level, it was his opinion that the 
veteran's reported tinnitus was less likely as not caused by 
or a result of noise exposure while in service.  The Board 
notes that the veteran is also competent to testify as to his 
experience of ringing in the ears.  See Charles v. Principi, 
16 Vet. App. 370 (2002) (providing that ringing in the ears 
is capable of lay observation).  The VA examiner's opinion 
was based in part on the fact that the current audiometric 
testing did not reveal a bilateral hearing impairment as 
defined by VA.  As noted above, the most recent audiogram 
suggests that the veteran may now have a bilateral hearing 
impairment.  Records from Dr. D.K. dated in January 2002 and 
May 2002 also note a diagnosis of high-frequency 
sensorineural hearing loss "with secondary tinnitus."  
Therefore, the Board finds that the audiological examination 
should also include a re-evaluation on whether the veteran's 
claimed tinnitus is etiologically related to noise exposure 
during service or whether any tinnitus may be related to 
hearing impairment in general. 

Lastly, the veteran testified that a statement from Dr. D.K., 
indicating that his hearing loss and tinnitus could have been 
caused by his military service, should be in his medical 
records.  There is no statement to that effect contained in 
the claims file.  The veteran should be afforded the 
opportunity to obtain and submit such statement from Dr. D.K.

As for the back claim, at the hearing the veteran testified 
that he was only treated in service once for low back pain, 
but he believed his current low back disorder was related to 
the in-service episode on account of the type of work he 
performed and because he experienced the same episodes of 
pain in subsequent years during his service in the National 
Guard.  He experienced episodes of low back pain two to four 
times a year during his service in the National Guard.  He 
was not sure if he ever had an episode of low back pain 
during a period of active duty for training but he did 
experience such pain during these periods.  He could not 
attribute his back pain to any specific injury.  Rather, his 
back just started hurting during his active duty service and 
he experienced the same type of pain during his service in 
the National Guard for which he ultimately required back 
surgery in 1993.   

Service treatment records show that the February 1965 Report 
of Medical History the veteran prepared in connection with 
his enlistment examination indicated that his complaints 
included occasional back aches.  Thereafter, an undated 
record showed the veteran was seen for his back.  The 
physical examination was negative and no diagnosis was 
provided.  The December 1967 Report of Medical History the 
veteran prepared in connection with the separation 
examination showed he complained of chronic mild back pain 
attributed to arthritis.  Periodic examination reports from 
the veteran's service in the National Guard reflect 
complaints of low back pain.  His National Guard service 
records and private treatment records further reflect that 
the veteran underwent surgery in 1993 for infectious diskitis 
of the L4-5 disk space.  

The veteran was afforded a VA orthopedic examination in March 
2005.  The VA examiner provided diagnoses of status-post 
surgery for disk infection, degenerative disk disease, post-
surgical changes, and moderate diffuse osteoarthritis.  The 
VA examiner, however, did not provide a medical nexus 
opinion.  There is medical evidence of a currently diagnosed 
low back disability, evidence the veteran was seen in service 
for back problems, and lay evidence indicating that the 
current disability may be related to service, but no 
competent medical evidence linking the disability to the 
veteran's military service.  Therefore, the Board finds that 
the veteran should be afforded another VA examination and a 
medical opinion should be obtained on whether any low back 
disability found on examination is etiologically related to 
the veteran's service.  See generally Barr v. Nicholson, 21 
Vet. App. 303 (2007) (providing that because VA undertook to 
provide the veteran with an examination, the Board must 
ensure that the examination is adequate).   

Since the Board has determined that examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.

Accordingly, the case is REMANDED for the following actions:

1.  Advise the veteran that there is no 
statement from Dr. D.K. indicating that 
his hearing loss and tinnitus could 
have been caused by his military 
service in his medical records as he 
contended in testimony he presented at 
the Board hearing.  Advise the veteran 
that he has the right to obtain such 
statement from Dr. D.K. and submit it 
to VA for consideration.  

2.  Undertake all indicated development 
to verify all of the veteran's periods 
of active duty for training and 
inactive duty training from the 
National Personnel Records Center in 
St. Louis, Missouri, or through other 
official channels, as necessary.  All 
records or information obtained must be 
associated with the claims file.  The 
search effort should be documented in 
the claims file and if any such effort 
produces negative results, 
documentation to that effect must be 
placed in the claims file.  

3.  Schedule the veteran for a VA 
audiological examination to determine 
the nature of any current bilateral 
hearing loss and tinnitus, and to 
provide an opinion as to their possible 
relationship to service.  The claims 
file should be provided to and reviewed 
by the examiner, and the examination 
report should reflect that this was 
done.  The examiner should opine as to 
whether it is at least as likely as not 
(50 percent probability or greater) 
that any current bilateral hearing loss 
and tinnitus are related to an incident 
of the veteran's military service, 
including noise exposure.  

If any current bilateral hearing loss 
is related to service, but any current 
tinnitus is not related to service, 
then the examiner should opine as to 
whether it is at least as likely as not 
(50 percent probability or greater) 
that the tinnitus was caused by or 
aggravated (permanently worsened beyond 
the normal progress of the disorder) by 
the hearing loss.  If the examiner 
finds that the tinnitus is aggravated 
by the hearing loss, he/she should 
quantify the degree of aggravation, if 
possible.

4.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature of any current low back disorder 
and to provide an opinion as to its 
possible relationship to service.  The 
claims file should be provided to and 
reviewed by the examiner, and the 
examination report should reflect that 
this was done.  The examiner should opine 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current low back disorder is 
related to an incident of the veteran's 
active military service. 

5.  Thereafter, please readjudicate the 
claims.  If the benefits sought on appeal 
remain denied, the veteran 
and his representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




